DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	Acknowledgement is made of amendment filed on 11/18/2022, in which claims 1-3, 11-13 and 15 are amended and rejection of claims 1-20 are traversed and still pending.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 20180088323 A1, hereinafter referred as “Bao”) in view of Chaurasia et al. (US 2021/0304502 A1, hereinafter referred as “Chaurasia”) and in further view of Yuasa et al. (US 2021/0020141 A1, hereinafter referred as “Yuasa”).
	Regarding claim 1, Bao discloses a computer-implemented (¶0087 discloses a computing module 710) method for displaying a media asset (Figs. 2B-3, example 2 and ¶0057 discloses a selected region 308 that displays a new message, and may generate, in the visual output 106, a visual notification 306) to a user in relative motion (¶0105 discloses a movement evaluator may evaluate the movement of the device 104 to determine that a user 102 of the device 104 is in motion (e.g., that the user 102 has begun walking, running, and/or riding a vehicle in the environment 110)) on a smart glass display (Fig. 1b, ¶0037 and ¶0118 discloses pair of glasses 120 suitable for an augmented reality presentation involving a head-mounted display presentation 130), the method comprising: 
 	determining, using control circuitry (202), environmental information based on a geographic location of the user and information about the relative motion of the user (Fig. 8, ¶0118 and ¶0119 discloses the global positioning system (GPS) receiver and/or inertial measurement unit 1102 may detect motion, such as a changing position of the user 102 and/or the device 104 in a particular direction and/or with a velocity that is characteristic of walking); 
 	identifying information about light projecting onto the smart glass display (¶0093 and ¶0103 discloses an ambient light sensor that determines a light level of the environment 110, optionally including a glare that is visible in the environment 110); 
 	causing to be presented the media asset on the smart glass display based on the identified light projection (¶0054 discloses a device 104 may compensate by adjusting the selectable opacity 406 of the opacity layer 220 of the display 112, e.g., by selecting a substantially opaque state 204 of the opacity layer 220 in bright environments and a semi-opaque state 206 or substantially transparent state 208 in dim environments, alternative or supplemental to adjusting the brightness of the visual output 106…at least one region of the opacity layer 220 corresponding to the identified location to a substantially opaque state 204 that blocks glare); 
 	determining, using the control circuitry (202), the existence of a potentially hazardous situation involving the user (¶0093 and ¶0119 discloses when an object 1106 is detected as within the walking path of the user 102, the device 104 may identify such detection as a potential tripping hazard 1110). 
Bao doesn’t explicitly disclose the existence of a potentially hazardous situation involving the user based on the geographic location of the user and the information about the relative motion of the user; and in response to determining the existence of the potentially hazardous situation involving the user based on the geographic location of the user and the information about the relative motion of the user, pausing the presentation of the media asset on the smart glass display. 
However, in a similar field of endeavor, Chaurasia discloses in response to determining the existence of the potentially hazardous situation involving the user (¶0021, ¶0047 and ¶0026 discloses human or other intruders may pose a collision hazard to the user, there is a need to accurately detect their existence and location so as to warn the user of their presence),… pausing the presentation of the media asset on the smart glass display (¶0009 and claim 15 discloses if the user is playing a very active game where collision with an intruder is likely, the game may be paused when an alert is issued).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bao for the purpose of drawing attention to the alert while avoiding intruders or objects that may be invisible to the user while the user is wearing the HMD (¶0004).
	 Bao as modified doesn’t explicitly disclose the existence of a potentially hazardous situation involving the user based on the geographic location of the user and the information about the relative motion of the user.
 	However, in a similar field of endeavor, Yuasa discloses the existence of a potentially hazardous situation involving the user based on the geographic location of the user (¶0358 discloses the current position may be estimated using GPS or the like. Using the GPS enables the control section 51 to predict the sudden change in the illuminance near an entrance and an exit of a tunnel or the like and to change the transmittance and the display luminance in advance) and the information about the relative motion of the user (¶0359 discloses in a case of using the GPS, it is necessary to take measures related to precision of a result of positioning. In a case, for example, in which a dissociation between the speed obtained from a transition of measurement results by the GPS and the speed calculated on the basis of the sensor data detected by the motion sensor 52 is equal to or greater than a certain value, the result of positioning may be corrected on the basis of the speed calculated on the basis of the sensor data detected by the motion sensor 52). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bao for the purpose of enabling a user to visually recognize a surrounding environment promptly in a case of a sudden change in brightness (¶0008).
	Regarding claim 2, Bao doesn’t explicitly disclose the method of claim 1, wherein the determining the existence of a potentially hazardous situation involving the user is further based on the geographic location of the user and the information about the relative motion of the user comprising one or more selected from: the user's position on a map, type of movement, speed, and eyelid motions.
 	However, in a similar field of endeavor, Yuasa discloses wherein the determining the existence of a potentially hazardous situation involving the user is further based on the geographic location of the user and the information about the relative motion of the user comprising one or more selected from: the user's position on a map (¶0358 discloses current position may be estimated using GPS), type of movement, speed (¶0359 discloses speed calculated on the basis of the sensor data detected by the motion sensor 52), and eyelid motions.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bao for the purpose of enabling a user to visually recognize a surrounding environment promptly in a case of a sudden change in brightness (¶0008).
	Regarding claim 3, Bao discloses the method of claim 1, wherein the pausing presentation of the media asset on the smart glass display comprises adjusting a light transporting the media content on the smart glass display (¶0050 and ¶0101 discloses the device 104, 224 may transmit to the opacity controller 202 a request for a transparent state 208, and responsive to the request, the opacity controller 202 may adjust the opacity of at least one region of the opacity layer 220 to a substantially transparent state 208).
	Regarding claim 4, Bao discloses the method of claim 1, further configured to display the media asset on a transparent display area of the smart glass display, such that the media asset is overlaid on the transparent display area visible through the smart glass display (¶0049 discloses the device 104, 224 may transmit to the opacity controller 202 a request for a semi-opaque state 206, e.g., a partially transparent and partially opaque state wherein both the visual output 106 and a view of the environment 110 through the opacity layer 220 are concurrently viewable. Responsive to the request, the opacity controller 202 may adjust the opacity of at least one region of the opacity layer 220 to a semi-opaque state.).
	Regarding claim 5, Bao discloses the method of claim 1, further comprising: adjusting an opacity of the smart glass display to maintain the presentation of the media asset in response to information about light projecting onto the smart glass display exceeding a threshold (¶0054 discloses a device 104 may identify a location of the opacity layer 220 through which the light level exceeds a comfortable threshold, and may adjust at least one region of the opacity layer 220 corresponding to the identified location to a substantially opaque state 204 that blocks glare).
	Regarding claim 6, Bao discloses the method of claim 1, wherein the potentially hazardous situation comprises one or more of: an intersection, a stop sign, a traffic indication on a map, an emergency warning, a high-traffic road and a ground hazard (¶0119 discloses when the estimated range 1108 of an object 1106 is within a proximity threshold, and/or when an object 1106 is detected as within the walking path of the user 102, the device 104 may identify such detection as a potential tripping hazard 1110).
	Regarding claim 7, Bao discloses the method of claim 1, wherein the smart glass display is disposed within one or more lenses of the smart glasses and supported by a frame (1908) (Fig. 19, ¶0037 and ¶0146 discloses the user 102 wears a pair of glasses 120, which include, as at least part of the lens of the glasses 120, a display 112 comprising a display surface 114 that is semi-opaque).
	Regarding claim(s) 11-17, this/these system claims has/have similar limitations as method claim(s) 1-7, and therefore rejected on similar grounds.

5. 	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Chaurasia and in further view of Abbott, III et al. (US 2002/0044152 A1, hereinafter referred as “Abbott”).
	Regarding claim 8, Bao as modified doesn’t explicitly disclose the method of claim 1, wherein the smart glass display is voice-controlled.
 	However, in a similar field of endeavor, Abbott discloses wherein the smart glass display is voice-controlled (¶0076 discloses the user can direct the system to give prominence to a specific view by issuing a voice command. The user can tell the system to increase or decrease transparency of the virtual world or virtual objects).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bao for the purpose of modifying how the virtual information is presented to alter whether the virtual information is more or less visible relative to the real world images by using a user command (¶0009).
 	Regarding claim(s) 18, this/these system claim(s) has/have similar limitations as method claim(s) 8, and therefore rejected on similar grounds.

6. 	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Chaurasia and in further view of Lohse et al. (US 2019/0294261 A1, hereinafter referred as “Lohse”).
	Regarding claim 9, Bao as modified doesn’t explicitly disclose the method of claim 1, wherein the smart glass display is controlled by movement of an eye pupil.
 	However, in a similar field of endeavor, Lohse discloses wherein the smart glass display is controlled by movement of an eye pupil (¶0123 discloses FIG. 23 illustrates a situation where digital content is moved 3902 within one or both of the FOVs 3908 and 3910 to align with the convergence of the eyes as determined by the pupil movement 3904. By moving the digital content to maintain alignment, in embodiments, the overlapping nature of the content is maintained).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bao so that object appears properly to the wearer. This can be important in situations where 3D content is displayed. (¶0123).
	Regarding claim 10, Bao as modified doesn’t explicitly disclose the method of claim 1 further comprising: determining a viewing angle of an eye; and aligning a location of the media asset on the smart glass display based on the viewing angle of the eye.
	However, in a similar field of endeavor, Lohse discloses determining a viewing angle of an eye (¶0112 discloses captured images of the wearer's eye are analyzed to determine the relative positions of the iris 3550, pupil, or other portion of the eye, and the eye glint 3560); and aligning a location of the media asset on the smart glass display based on the viewing angle of the eye (¶0123 discloses FIG. 23 illustrates a situation where digital content is moved 3902 within one or both of the FOVs 3908 and 3910 to align with the convergence of the eyes as determined by the pupil movement 3904. By moving the digital content to maintain alignment, in embodiments, the overlapping nature of the content is maintained).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bao so that object appears properly to the wearer. This can be important in situations where 3D content is displayed. (¶0123).
	Regarding claim(s) 19-20, this/these system claim(s) has/have similar limitations as method claim(s) 9 and 10, and therefore rejected on similar grounds.

Response to Arguments
7. 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692